FF Ww WN

Oo CS SS HR wT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CHRISTOPHER SMITH, an
individual,

Plaintiff,
VS.

STATE OF WASHINGTON;
WASHINGTON STATE
DEPARTMENT OF CORECTIONS;
ROBIN SMITH; DR. JULIA
BARNETT; BILLY HEINSOHN; J.
ROGERS; ANDERSON; JACKSON;
DALE CALDWELL; JACK
WARNER; KEVIN BOVENKAMP;
M. COOKE and DOES, I-X,

Defendants.

 

 

NO. 2:19-CV-0621-RSL-BAT

STIPULATION AND ORDER OF
DISMISSAL

IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, Christopher

Smith, acting by and through Darryl Parker, and the Defendants, including State of Washington

Department of Corrections; Robin Smith; Dr. Julia Barnett; Billy Heinsohn; J. Rogers;

Anderson; Jackson; Dale Caldwell; Jack Warner; Kevin Bovenkamp; and M. Cooke, acting by

and through Robert W. Ferguson, Attorney General, and Gauri Shrotriya Locker, Assistant

Attomey General, that the above-entitled action as to all Defendants and any and all claims

NO, 2:19-CV-0621-RSL

STIPULATION AND ORDER OF
DISMISSAL

ATTORNEY GENERAL OF WASHINGTON
Torts Division
800 Fifth Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 464-7352

 
Oo So ~ N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

brought or which could have been brought be dismissed with prejudice and without costs, this

matter having been fully settled and compromised between the Plaintiff and Defendants.

DATED this 15th day of November, 2019.

Civil Rights Justice Center, PLLC.

s/Darryl Parker

Darryl Parker, WSBA#30770
Attorneys for Plaintiff

2150 N. 107" Street, Suite 520
Seattle, WA 98133

(206) 557-7719

NO, 2:19-CV-0621-RSL

STIPULATION AND ORDER OF
DISMISSAL

ROBERT W. FERGUSON
Attorney General

s/Gauri Shrotriya Locker

Gauri Shrotriya Locker, WSBA #39022
Assistant Attorney General

Attorneys for Defendants

Attorney General’s Office

800 Fifth Avenue, Suite 2000

Seattle, Washington 98104-3188
Telephone: (206) 464-7352

Facsimile: (206) 587-4229

E-mail: Gauri.Locker@atg.wa.gov

2 ATTORNEY GENERAL OF WASHINGTON
Torts Division
800 Fifth Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 464-7352

 
oO Co SI HD A fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

ORDER
THIS MATTER having come before the undersigned judge of the above-entitled Court,

based on the foregoing stipulation, now, therefore,

IT IS HEREBY ORDERED that all Defendants, State of Washington Department of
Corrections; Robin Smith; Dr. Julia Barnett; Billy Heinsohn; J. Rogers; Anderson; Jackson; Dale
Caldwell; Jack Warner; Kevin Bovenkamp; and M. Cooke shall be dismissed from the above-

entitled action with prejudice and without costs or interest to any party.

bh.
DONE IN OPEN COURT this IS day of November, 2019.

fit § Cabauk

ROBERT S. LASNIK, JUDGE

 

 

Presented by: Approved as to Form and

Notice of Presentation Waived:
ROBERT W. FERGUSON Civil Rights Justice Center, PLLC
Attorney General
s/Gauri Shrotriva Locker s/Darryl Parker
Gauri Shrotriya Locker, WSBA #39022 Darryl Parker, WSBA#30770
Assistant Attorney General Attorneys for Plaintiff
Attorneys for Defendants 2150 N. 107" Street, Suite 520
Attorney General’s Office Seattle, WA 98133
800 Fifth Avenue, Suite 2000 (206) 557-7719

Seattle, Washington 98104-3188
Telephone: (206) 464-7352
Facsimile: (206) 587-4229
E-mail: Gauri.Locker(@atg.wa.gov

NO. 2:19-CV-0621-RSL 3 ATTORNEY GENERAL OF WASHINGTON
Torts Division
800 Fifth Avenue, Suite 2000

STIPULATION AND ORDER OF Seattle, WA 98104-3188
DISMISSAL (206) 464-7352

 
